DETAILED ACTION
The instant application having Application No. 16/065634 filed on 06/22/2018 is presented for examination by the examiner.

Claim 12 was cancelled. Claims 1-9, 11, 13-15 were amended. Claims 1-11 and 13-15 are pending.

Examiner acknowledges applicant’s argument/amendment made to claims 1, 13 and 15 to overcome the pervious claim objections. The pervious claim objections against claims 1, 13 and 15 are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s argument (See Applicant’s remark filed on 07/06/2021) regarding the amended limitations have been fully considered and not persuasive. A new ground of rejections
is provided to address Applicant’s claimed amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0156011 A1) in view of Takeda et al. (US 2018/0167169 A1).

As per claim 1, Suzuki discloses “A method for performing transmission by a narrowband internet-of-things (NB-IoT) user equipment (UE) in a wireless communication system, the method comprising: transmitting uplink (UL) data to a network via a physical uplink shared channel for  (PUSCH) by using a first resource unit;” [(fig. 4, 5 and par. 0097), The uplink data, the first ACK/NACKs and the second ACK/NACKs are individually coded. What the coded bit sequence of the ACK/NACKs and the coded bit sequence of the uplink data are divided into the number of bits in the modulation order of the modulation scheme of the PUSCH is regarded as the modulation symbols (coded symbols), and they are modulated after being rearranged as shown in FIG. 5. For example, the modulation order is "2" in QPSK modulation, is "4" in 16QAM and is "6" in 64QAM.] “and transmitting an acknowledgement/negative-acknowledgement (ACK/NACK) signal to the network via  a PUSCH by using a second resource unit,” [(fig. 4, 5 and par. 0097), The uplink data, the first ACK/NACKs and the second ACK/NACKs are individually coded. What the coded bit sequence wherein the first resource unit consists of a first number of resource elements (REs) within one or more subcarriers in frequency domain and a first time interval in time domain,” [(Figures 4 and 5)] “wherein the second resource unit consists of a second number of REs within a single subcarrier in frequency domain and a second time interval in time domain,” [(Figures 4 and 5)] “wherein the second number of REs is smaller than the first number of REs.” [(Figures 4 and 5)] “and wherein the second resource unit is used for transmitting the ACK/NACK signal based on repetition” [(par. 0034), in which the mobile station apparatus is made to achieve a series of functions of: individually coding first ACK/NACKs and second ACK/NACKs; performing repetition processing on coded bits of the first ACK/NACKs until the number of coded bits of the first ACK/NACKs reaches a first value; performing the repetition processing on the coded bits of the second ACK/NACKs until the number of coded bits of the second ACK/NACK reaches a second value; concatenating the coded bits of the first ACK/NACKs on which the repetition processing has been performed and the coded bits of the second ACK/NACKs on which the repetition processing has been performed; and transmitting the first ACK/NACKs and the second ACK/NACKs to the base station apparatus using one physical uplink channel.]

Suzuki does not explicitly disclose “wherein the first resource unit is used for transmitting the UL data based on repetition,”.

However, Takeda discloses “wherein the first resource unit is used for transmitting the UL data based on repetition” as [(par. 0106), when an uplink data signal ( PUSCH) is received in repetitions over a plurality of subframes, the control section 301 may control the above downlink control signal (MPDCCH) containing transmission acknowledgment information to be transmitted in the subframe that comes a predetermined period of time after the last subframe in which the uplink data signal is transmitted (FIG. 8).]

Suzuki et al. (US 2013/0156011 A1) and Takeda et al. (US 2018/0167169 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takeda’s teaching into Suzuki’s teaching. The motivation for making the above modification would be to allow an uplink data signal (PUSCH) to be received in repetitions over a plurality of subframes (Takeda, par. 0106)

As per claim 2, Suzuki in view of Takeda discloses “The method of claim 1,” as [see rejection of claim 1.] 
Suzuki discloses “wherein the first resource unit carries a minimum transport block size (TBS) for transmission of a PUSCH” [(figures 4 and 5)]

As per claim 3, Suzuki in view of Takeda discloses “The method of claim 1,” as [see rejection of claim 1.] 
wherein a number of the one or more subcarriers is one” as [(figures 4 and 5)]

As per claim 4, Suzuki in view of Takeda discloses “The method of claim 3,” as [see rejection of claim 3.] 
Suzuki discloses “wherein the first resource unit consists of the first number of REs within a single subcarrier in frequency domain and 8 ms in time domain” [(figures 4, 5 and par. 0087-0088), FIG. 4 is a schematic diagram showing an example of the configuration of an uplink radio frame according to the present invention. In FIG. 4, the horizontal axis is a time domain, and the vertical axis is a frequency domain. As shown in FIG. 4, the radio frame of the UL CC is formed with a plurality of uplink physical resource block pairs (for example, a domain surrounded by broken lines in FIG. 4). This uplink physical resource block pair is a unit such as for the allocation of radio resources, and is formed with a frequency band (PRB bandwidth; 180 kHz) of a predetermined width and a time band (two slots=one subframe; 1 ms). [0088] One uplink physical resource block pair is formed with two uplink physical resource blocks (PRB bandwidth.times.slot) contiguous in the time domain. One uplink physical resource block (in FIG. 4, a unit surrounded by thick lines) is formed with 12 subcarriers (180 kHz (PRB bandwidth) /12 subcarriers = 15kHz per subcarrier, see also par. 0079-0080 for reference) in the frequency domain, and is formed with 7 SC-FDMA symbols (71 .mu.s) in the time domain. (par. 0089), In the time domain, a slot (0.5 ms) formed with 7 SC-FDMA (Single-Carrier Frequency Division Multiple Access) symbols (71 .mu.s), a subframe (1 ms) formed with two slots and a radio frame (10 ms) formed with 10 subframes are present.]

claim 5, Suzuki in view of Takeda discloses “The method of claim 3,” as [see rejection of claim 3.] 
Suzuki discloses “wherein the first resource unit consists of the first number of REs within a single 15kHz subcarrier in frequency domain and 8 ms in time domain” as [(figures 4, 5 and par. 0087-0088), FIG. 4 is a schematic diagram showing an example of the configuration of an uplink radio frame according to the present invention. In FIG. 4, the horizontal axis is a time domain, and the vertical axis is a frequency domain. As shown in FIG. 4, the radio frame of the UL CC is formed with a plurality of uplink physical resource block pairs (for example, a domain surrounded by broken lines in FIG. 4). This uplink physical resource block pair is a unit such as for the allocation of radio resources, and is formed with a frequency band (PRB bandwidth; 180 kHz) of a predetermined width and a time band (two slots=one subframe; 1 ms). [0088] One uplink physical resource block pair is formed with two uplink physical resource blocks (PRB bandwidth.times.slot) contiguous in the time domain. One uplink physical resource block (in FIG. 4, a unit surrounded by thick lines) is formed with 12 subcarriers (180 kHz (PRB bandwidth) /12 subcarriers = 15kHz per subcarrier, see also par. 0079-0080 for reference) in the frequency domain, and is formed with 7 SC-FDMA symbols (71 .mu.s) in the time domain. (par. 0089), In the time domain, a slot (0.5 ms) formed with 7 SC-FDMA (Single-Carrier Frequency Division Multiple Access) symbols (71 .mu.s), a subframe (1 ms) formed with two slots and a radio frame (10 ms) formed with 10 subframes are present.]

As per claim 6, Suzuki in view of Takeda discloses “The method of claim 1,” as [see rejection of claim 1.] 
wherein a number of the one or more subcarriers is more than one” as [(figures 4 and 5)]

As per claim 7, Suzuki in view of Takeda discloses “The method of claim 6,” as [see rejection of claim 6.] 
Suzuki discloses “wherein the first time interval in time domain is adapted to include the first number of REs according to the number one or more subcarriers” as [(figures 4 and 5)]

As per claim 8, Suzuki in view of Takeda discloses “The method of claim 6,” as [see rejection of claim 6.] 
Suzuki discloses “wherein the first resource unit consists of the first number of REs within 12 subcarriers in frequency domain and 1 ms in time domain” [(figures 4, 5 and par. 0087-0088), FIG. 4 is a schematic diagram showing an example of the configuration of an uplink radio frame according to the present invention. In FIG. 4, the horizontal axis is a time domain, and the vertical axis is a frequency domain. As shown in FIG. 4, the radio frame of the UL CC is formed with a plurality of uplink physical resource block pairs (for example, a domain surrounded by broken lines in FIG. 4). This uplink physical resource block pair is a unit such as for the allocation of radio resources, and is formed with a frequency band (PRB bandwidth; 180 kHz) of a predetermined width and a time band (two slots=one subframe; 1 ms). [0088] One uplink physical resource block pair is formed with two uplink physical resource blocks (PRB bandwidth.times.slot) contiguous in the time domain. One uplink physical resource block (in 12 subcarriers in the frequency domain, and is formed with 7 SC-FDMA symbols (71 .mu.s) in the time domain.]

As per claim 9, Suzuki in view of Takeda discloses “The method of claim 1,” as [see rejection of claim 1.] 
Suzuki discloses “wherein the first resource unit is defined for each of the one or more subcarriers, and wherein a same number of REs is included in each of the first resource unit” as [(figures 4 and 5)]

As per claim 10, Suzuki in view of Takeda discloses “The method of claim 1,” as [see rejection of claim 1.] 
Suzuki discloses “wherein the second resource unit is allocated to ACK/NACK transmission of one UE” as [(par. 0065), If the radio resources of the PUSCH are allocated when the mobile station apparatus transmits the uplink control information, the uplink control information is transmitted in the PUSCH. (par. 0011), [O]n the uplink control information in which high quality is required such as the ACK/NACK.]

As per claim 11, Suzuki in view of Takeda discloses “The method of claim 1,” as [see rejection of claim 1.] 
Suzuki discloses “wherein the second resource unit is related to ACK/NACK transmission of one physical downlink shared channel (PDSCH)” [(par. 0125), The uplink data is subjected to turbo coding. The ACK/NACKs for the PDSCH of a plurality of DL SCCs are coded with the Reed-Muller code. The ACK/NACKs for the PDSCH of the DL PCC are repetition code or the like, and the coded bits of a predetermined value are inserted every two generated and coded bits. The number of coded bits of the predetermined value that are inserted is determined on the basis of the modulation scheme of the PUSCH.]

As per claim 13, Suzuki in view of Takeda discloses “The method of claim 1,” as [see rejection of claim 1.] 
Suzuki discloses “wherein the second resource unit is allocated in a middle of the first resource unit” as [(Fig. 5.)]

As per claim 14, Suzuki in view of Takeda discloses “The method of claim 1,” as [see rejection of claim 1.] 
Suzuki discloses “wherein an index of the single subcarrier is indicated from a subset of subcarriers usable for ACK/NACK transmission” as (figures 4, 5 and par. 0087-0088), FIG. 4 is a schematic diagram showing an example of the configuration of an uplink radio frame according to the present invention. In FIG. 4, the horizontal axis is a time domain, and the vertical axis is a frequency domain. As shown in FIG. 4, the radio frame of the UL CC is formed with a plurality of uplink physical resource block pairs (for example, a domain surrounded by broken lines in FIG. 4). This uplink physical resource block pair is a unit such as for the allocation of radio resources, and is formed with a frequency band (PRB bandwidth; 180 kHz) of a predetermined width and a time band (two slots=one subframe; 1 ms). [0088] One uplink physical resource block pair is formed with two uplink physical resource blocks (PRB bandwidth.times.slot) contiguous in the time domain. One uplink physical resource block (in 12 subcarriers in the frequency domain, and is formed with 7 SC-FDMA symbols (71 .mu.s) in the time domain.]

As per claim 15, as [see rejection of claim 1.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463